

Exhibit 10-fff






BELLSOUTH NONQUALIFIED DEFERRED INCOME PLAN


(As amended and restated effective as of January 1, 2005)




BellSouth Corporation (“BellSouth”) established on the first (1st) day of
September, 1985, the BellSouth Nonqualified Deferred Income Plan (“Plan”) for
certain employees of BellSouth and its subsidiaries, and the Plan was
subsequently amended from time to time.  The Plan is now hereby amended and
restated, effective as of the lst day of January, 2005, and as so amended and
restated is intended to comply with the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended, with respect to all benefits under
the Plan that are subject to Section 409A.  Subject to the limitations contained
in Article 2 of the Plan, and except as expressly provided herein, the Plan as
so amended and restated shall hereafter apply to all Deferral Agreements,
including those executed before this effective date, under the Plan.




ARTICLE I


DEFINITIONS


1.1            “Base Salary” means the gross salary of the Participants,
including the amount of any before-tax basic and supplemental contributions to
the BellSouth Retirement Savings Plan or similar contributions to a comparable
plan maintained by a Participating Company and the amount of any other deferrals
from gross salary under any nonqualified deferred compensation plans which may
be maintained by a Participating Company from time to time.


1.1A         “CEO” means the Chief Executive Officer of BellSouth.


1.1B         “Change in Control Severance Plan” means a severance plan (or
plans) adopted under the terms of the Company Disclosure Letter to the Merger
Agreement (as defined in Section 1.5D below).


1.1C         “Code” means the Internal Revenue Code of 1986, as amended.


1.2            “Compensation” means Net Monthly Salary.


1.3            “Compensation Rate” means the cash compensation of a Participant,
including (i) annual Base Salary rate in effect on the date the Deferral
Agreement is executed, and (ii) standard lump-sum award amount(s) in effect
under incentive compensation programs on the date the Deferral Agreement is
executed.  For Participants employed by Participating Companies whose
compensa­tion structures do not readily fit within this definition, Compensation
Rate means cash compensation as defined by the CEO.


1.4            “Deferral Agreement” means an agreement pursuant to which
deferral elections under this Plan are made and includes a standard Deferral
Agreement, substantially in the form of Exhibit A hereto, a Deferral Agreement
for deferral of certain lump-sum payments, substantially in the form of Exhibit
B hereto, and other agreements approved from time to time for use in connection
with this Plan as described in Article 2.


1.4A         “Disabled” or “Disability” means, with respect to a
Non-Grandfathered Participant, any of the following:


(a)            the inability of the Participant to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months; or


(b)            the Participant is, by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than 3 months under an
accident and health plan covering employees of the Employer.


1.4B         “Effective Date” means January 1, 2005, the date as of which the
Plan is amended and restated.


1.5            “Employer” means (i) BellSouth and (ii) any subsidiary of
BellSouth authorized by BellSouth to enter into Deferral Agreements pursuant to
this Plan.


1.5A         “ERISA” means the Employee Retirement Income Security Act of 1974,
as amended.


1.5B         “Executive Severance Agreement” means a BellSouth executive change
in control agreement entered into by and between an executive who is a
Participant in this Plan and BellSouth, as amended and/or superseded from time
to time, providing certain benefits in the event of a change in corporate
control of BellSouth.


1.5C         “Grandfathered Participant” means any Participant other than a
Non-Grandfathered Participant.
 
1.5D         “Merger” means the planned merger, pursuant to the Agreement and
Plan of Merger dated as of March 4, 2006 (the “Merger Agreement”), by and among
BellSouth, AT&T Inc. (“AT&T”), and ABC Consolidation Corp., a Georgia
corporation and wholly-owned subsidiary of AT&T (“Merger Sub”), pursuant to
which, at the “Effective Time” (as defined in the Merger Agreement), BellSouth
will be merged with and into the Merger Sub.


1.5E          “Net Credited Service” shall have the same meaning as is given
such term in the BellSouth Personal Retirement Account Pension Plan, under the
terms of such plan in effect on the Effective Date.  Net Credited Service will
include periods of employment as described in Section 5.5D.


1.6            “Net Monthly Salary” means the amount of a Participant’s Base
Salary which actually is paid to him or her in any month, net of all
withholding, allotments, and deductions other than any reduction as a result of
participation in this Plan.


1.6A         “Non-Grandfathered Participant” means any Participant who (a) is
described in Section 5.5A, Section 5.5B or Section 5.5C, or (b) otherwise first
becomes eligible for a Retirement benefit, or dies or becomes Disabled, on or
after January 1, 2005.


1.7            “Participant” means an employee who is authorized by the CEO or
his delegated representative to participate in the Plan and to execute a
Deferral Agreement.


1.7A         “Participating Company” means (i) BellSouth and (ii) any corporate
Subsidiary at least eighty percent (80%)of the capital stock of which is owned
by BellSouth or by one or more eighty percent (80%) owned Subsidiaries, which
has been designated by BellSouth for participation in this Plan.


1.7B         “Plan Administrator means the CEO and any individual or committee
he designates to act on his behalf with respect to any or all of his
responsibilities hereunder; provided, the CEO may designate any other person or
committee to serve as the Plan Administrator with respect to any or all of the
administrative responsibilities hereunder.


1.8            “Plan Year” means (i) January 1, 1986 through December 31, 1986
and (ii) each and every calendar year thereafter through 1996.  For certain
Participants designated by the CEO, “Plan Year” also means calendar year 1997 or
calendar year 1998.


1.8A         “Rabbi Trust Agreements” means each and all of the: (i) BellSouth
Corporation Trust Under Executive Benefit Plan(s); (ii) BellSouth
Telecommunications, Inc. Trust Under Executive Benefit Plan(s); (iii) BellSouth
Enterprises, Inc. Trust Under Executive Benefit Plan(s); (iv) BellSouth
Corporation Trust Under Executive Benefit Plan(s) for Mobile Systems Executives;
(v) BellSouth Corporation Trust Under Executive Benefit Plan(s) for Advertising
and Publishing Executives; and (vi) Trust Under Executive Benefit Plan(s) for
Certain BellSouth Companies; in each case, as amended from time to time.


1.8B         “Responsible Officer” means the officer elected by the Employer’s
Board of Directors (or similar governing body) responsible for human resources
matters for the Employer.


1.9            “Retirement” means any termination by a Participant who is (or
would be) eligible for a pension, other than a deferred vested pension, under
the terms and conditions of the BellSouth Personal Retirement Account Pension
Plan, or comparable plan maintained by the Participating Company employing the
Participant, under the terms of such plans in effect on the Effective Date.


With respect to any Participant who, at the time eligibility for Retirement is
determined, is not eligible to participate in either the BellSouth Personal
Retirement Account Pension Plan or a comparable plan maintained by the
Participating Company employing the Participant, “Retirement” means the
termination of employment by the Participant if at such time (A) the sum of (i)
plus (ii) equals or exceeds seventy-five (75) years where (i) is the
Participant’s whole years and whole months of age and (ii) is the Participant’s
whole years and whole months of Net Credited Service, and (B) the Participant’s
Net Credited Service is at least ten (10) years (the “Rule of 75”).  For
purposes of the Rule of 75, Net Credited Service shall include the Participant’s
period of service with any Subsidiary both prior to and after the time such
Subsidiary became a Subsidiary.


Additionally, “Retirement” means (i) any termination by a Participant who is (or
would be) eligible for a service benefit under terms and conditions of the
BellSouth Corporation Supplemental Executive Retirement Plan (“SERP”), under the
terms of SERP in effect on the Effective Date, (ii) any termination by a
Participant who has attained age 62 or older and whose Net Credited Service is
ten (10) years or more at the time of employment termination, (iii) any
termination by a Participant who separates from service under the BellSouth
Career Transition Assistance Plan (CTAP), the BellSouth Enterprises Employee
Career Transition Plan (ECTP), the BellSouth Telecommunications, Inc. Career
Transition Assistance Plan (BST CTAP), the BellSouth Telecommunications, Inc.
Career Transition Assistance Plan-Professional (BST CTAP-P), the BellSouth
Telecommunications, Inc. Employee Separation Assistance Plan (ESAP), the
BellSouth Telecommunications, Inc. Competitive Management Restaffing Plan
(CMRP), the BellSouth Telecommunications, Inc. Leadership Repositioning Plan
(LRP), the BellSouth Telecommunications, Inc. Competitive Sourcing Transition
Assistance Plan - Information Technology (CSTAP-IT), the BellSouth Advertising &
Publishing Corporation Voluntary Management Separation Pay Plan (VMSPP), or a
designated successor to any such plan, or other severance arrangement approved
by the CEO as applicable to this Plan, and (iv) any termination by a Participant
who separates from service under the BellSouth Voluntary Transition Incentive
Plan (VTIP) and whose Net Credit Service is ten years or more at the time of
such separation.


1.10          “Section 409A” means Code Section 409A and the Treasury
regulations or other authoritative guidance issued thereunder.  Whenever the
terms “subject to Section 409A” or “to the extent permitted by Section 409A” (or
any such similar reference so as to indicate that a Plan provision is subject to
Section 409A) are used, such terms shall be interpreted to mean that the
applicable Plan provision shall be effective only if and to the extent such
provision would not trigger penalty taxes or interest under Section 409A.


1.11          “Subsidiary” means any corporation other than BellSouth which is a
member of the same controlled group of corporations, within the meaning of Code
Section 414(b), as BellSouth and any trade or business (whether or not
incorporated) which is under common control with BellSouth, within the meaning
of Code Section 414(c).




ARTICLE 2


TERM; AMENDMENT


This Plan shall be effective until terminated by the CEO.  This Plan originally
provided for 1986 through 1998 with Plan specifications and interest rates being
established by the CEO for each separate Plan Year.  Notwithstanding the
foregoing, no deferrals will be permitted under the Plan except with respect to
the Plan Years described in Section 1.8 and then only to the extent authorized
by the CEO.


This Plan may be amended, renewed, or restated by the CEO; provided that no such
action shall accelerate or postpone the time or schedule of payment of any Plan
benefits except as may be permitted under Code Section 409A and regulations
thereunder.  Notwithstanding the foregoing, no contractual right created by and
under any Deferral Agreement on the date of termination or amendment shall be
abrogated by the termination or amendment of this Plan unless the Participant
who executed such Deferral Agreement consents.  Participants have no other right
or interest in the continuance of this Plan in any form.




ARTICLE 3


ADMINISTRATION; INTERPRETATION


3.1            Claims Procedure.


(a)            Initial Claim. Claims for benefits under the Plan may be filed
with the Plan Administrator on forms or in such other written documents, as the
Plan Administrator may prescribe.  The Plan Administrator shall furnish to the
claimant written notice of the disposition of a claim within 90 days after the
application therefor is filed.  In the event the claim is denied, the notice of
the disposition of the claim shall provide the specific reasons for the denial,
citations of the pertinent provisions of the Plan, and, where appropriate, an
explanation as to how the claimant can perfect the claim and/or submit the claim
for review.


(b)            Appeal.  Any Participant or Beneficiary who has been denied a
benefit shall be entitled, upon request to the Plan Administrator, to appeal the
denial of his claim.  The claimant (or his duly authorized representative) may
review pertinent documents related to the Plan and in the Plan Administrator’s
possession in order to prepare the appeal.  The request for review, together
with written statement of the claimant’s position, must be filed with the Plan
Administrator no later than 60 days after receipt of the written notification of
denial of a claim provided for in Section 3.1(a).  The Plan Administrator’s
decision shall be made within 60 days following the filing of the request for
review.  If unfavorable, the notice of the decision shall explain the reasons
for denial and indicate the provisions of the Plan or other documents used to
arrive at the decision.


3.2            Interpretation.  The Plan Administrator shall have the exclusive
responsibility and complete discretionary authority to control the operation and
administration of the Plan, with all powers necessary to properly carry out such
responsibility, including without limitation the full and exclusive power (i) to
interpret the terms of this Plan and any Deferral Agreement, including the power
to construe ambiguous or uncertain terms (ii) to establish reasonable procedures
with which Participants must comply to exercise any right established under the
Plan or any Deferral Agreement, (iii) to determine status, coverage, eligibility
for and the amount of benefits, and all questions arising in connection
therewith, and (iv) to resolve all questions that arise in the operation and
administration of this Plan.  The rights and duties of Participants and other
persons and entities are subject to, and governed by, such acts of
administration, interpretations, procedures, and delegations.  All actions or
determinations of the Plan Administrator or its delegates under this Article 3
shall be final, conclusive and binding on all persons.


3.3            Post-Merger Plan Administration.  Notwithstanding anything to the
contrary in this Plan, following the Merger, responsibility for administration
of the Plan shall be determined under the terms of the Rabbi Trust
Agreements.  As provided in the Rabbi Trust Agreements, claims for benefits,
appeals of benefit denials and Plan interpretations shall be made by a “Trust
Contractor” or “Independent Fiduciary” (as such terms are defined in the Rabbi
Trust Agreements), as the case may be.  At any time during which a Trust
Contractor or Independent Fiduciary shall, under the terms of the Rabbi Trust
Agreements, have such Plan administrative responsibilities, the term “Plan
Administrator” as used in this Plan shall refer to such Trust Contractor or
Independent Fiduciary.




ARTICLE 4


DEFERRAL AGREEMENT


4.1            Election to Defer.  As hereinafter provided and subject to
acceptance by an Employer, (a) a Participant may elect to reduce the amount of
Compensation which will be paid to him or her during any Plan Year by executing
and delivering to his or her Employer in a timely fashion a standard Deferral
Agreement, substantially in the form of Exhibit A hereto, and (b) a Participant
may elect to reduce the amount of a lump-sum payment to which he or she may
become entitled prior to 1997 in connection with separation under the BellSouth
Career Transition Assistance Plan (CTAP), the BellSouth Enterprises Employee
Career Transition Plan (ECTP), the BellSouth Telecommunications, Inc. Career
Transition Assistance Plan (BST CTAP), the BellSouth Telecommunications, Inc.
Career Transition Assistance Plan Professional (BST CTAP-P), the BellSouth
Telecommunications, Inc. Employee Separation Assistance Plan (ESAP), the
BellSouth Telecommunications, Inc. Competitive Management Restaffing Plan
(CMRP), the BellSouth Telecommunications, Inc. Leadership Repositioning Plan
(LRP), the BellSouth Advertising & Publishing Corporation Voluntary Management
Separation Pay Plan (VMSPP), the BellSouth Voluntary Transition Incentive Plan
(VTIP) or a designated successor to any such plan, or other severance
arrangement approved by the CEO as applicable to this Plan, by executing and
delivering to his or her Employer in a timely fashion a Deferral Agreement,
substantially in the form of Exhibit B hereto; provided that subsection (b) of
this Section 4.1 shall apply to a Participant separating under the BellSouth
Voluntary Transition Incentive Plan (VTIP) only if the Participant’s Net
Credited Service is ten (10) years or more at the time of such separation.


4.2            Creation of Contractual Obligation.  An Employer which accepts a
properly executed and timely delivered Deferral Agreement agrees to pay to the
Participant or his or her Designated Beneficiary, as defined in Section 6.1, the
benefits described in Article 5, which shall be calculated based upon (i) the
amount deferred by each Participant, (ii) interest rate established for each
Plan Year by the CEO or his delegate and applied to that amount annually, (iii)
the time which elapses between the Plan Year of deferral and the date of benefit
payments, and (iv) other factors established in this Plan and by the CEO or his
delegate.


An Employer’s senior executive officer or Responsible Officer is authorized to
accept and approve a properly executed Deferral Agreement on behalf of that
Employer under Section 4.2.


4.3            Timing of Election.  A Participant may execute and deliver to his
or her Employer a standard Deferral Agreement, substantially in the form of
Exhibit A hereto, on or before November 30 of any calendar year to reduce the
Participant’s Compensation only for the next subsequent Plan Year.  In addition,
a Participant may execute and deliver to his or her Employer a Deferral
Agreement, substantially in the form of Exhibit B hereto, in connection with a
lump-sum payment described in Section 4.1(b) of this Plan within the time period
prescribed by his or her Employer, but in no event later than the day preceding
the day on which individuals are selected for separation under such program by
the Employer.


Notwithstanding any other provisions of this Plan or any Deferral Agreement, no
Deferral Agreement shall be effective to defer Compensation (or other amounts)
which is earned by any Participant on or before the date upon which the Deferral
Agreement is properly executed and timely delivered to the Participant’s
Employer.


4.4            Amount of Deferral.  (a) A Participant may elect to defer during
any Plan Year a dollar amount which is less than or equal to a specified percent
of his or her Compensation Rate applicable to the Plan Year rounded to the next
highest one thousand dollars.  The CEO shall establish the specified percent of
the Compensation Rate applicable to each Plan Year.  Notwithstanding any
provision of a Deferral Agreement or this Plan to the contrary, the Deferral
Agreement of a Participant, with regard to a deferral described in this
paragraph (a) shall be modified automatically if necessary such that all actual
reductions pursuant to his or her Deferral Agreement are made from his or her
Net Monthly Salary.


(b)            A Participant may elect to defer a portion of a lump-sum payment
to which he or she may become entitled as described in Section 4.1(b) in an
amount not to exceed (i) a dollar amount which is less than or equal to the
maximum deferral, if any, which such Participant could elect under paragraph (a)
of this Section 4.4 at the time of election, and (ii) the dollar amount by which
any election of deferrals under paragraph (a) of this Section 4.4 for the Plan
Year in which the Participant terminates employment have not been satisfied at
the time of termination of employment, except as may be otherwise approved by
the CEO.


4.5            No Deferrals Since 1998.   No deferrals have been permitted under
the Plan since Plan Year 1998.  No current or future deferrals shall be
permitted under the Plan.




ARTICLE 5


PAYMENT OF BENEFITS


5.1            Retirement Benefit.  (a)  If a Participant terminates employment
with his or her Employer and is not immediately reemployed by another Employer
(or, in the case of a Non-Grandfathered Participant, by a Subsidiary), and such
termination constitutes a Retirement, or upon any subsequent termination from
such an entity that constitutes a Retirement, then the Employer shall pay to the
Participant the annual Retirement benefit stated in his or her Deferral
Agreements on those dates specified in each Deferral Agreement.  The Employer
shall also make any Retirement benefit payment to a Participant who has remained
employed with the Employer (or with another Employer or a Subsidiary) through
the date specified for such payment in his or her Deferral Agreement.  Except as
hereinafter provided, the Retirement benefit payment(s) which will be stated in
a Participant’s Deferral Agreement shall be a number of payments equal to the
lesser of (i) fifteen (15) and (ii) the remainder of eighty (80) minus the age
at which Retirement benefit payments commence pursuant to this Section.  The
Retirement benefit shall be paid as soon as administratively practicable after
the first (1st) day of January following the calendar year in which the
Participant attains age sixty-five (65).  Any such Deferral Agreement executed
by a Participant which defers amounts which would otherwise be payable to the
Participant in or after the Plan Year in which he or she attains age sixty-five
(65), however, shall provide that the first Retirement benefit payable shall be
paid as soon as administratively practicable after the first (1st) day of
January following the later of (i) the fifth (5th) anniversary of the date upon
which the Deferral Agreement is accepted by the Employer or (ii) his or her
Retirement, and that the number of Retirement benefit payments shall equal the
remainder of (i) eighty (80) minus (ii) the age at which Retirement benefit
payments commence pursuant to this Section.


(b)            Notwithstanding the provisions of paragraph (a) of this
Section 5.1, to the extent authorized in terms and conditions approved for a
Plan Year by the CEO pursuant to Article 2 of this Plan, the Employer shall pay
to the Participant the annual Retirement benefit specified in his or her
Deferral Agreements on those dates specified in each Deferral Agreement which
may differ from those specified in Section 5.1(a).


(c)            If a Grandfathered Participant is, on the date of termination, or
becomes thereafter a proprietor, officer, partner, or employee of, or otherwise
is or becomes affiliated with (i) any business that is in competition with any
Employer or (ii) any government agency having regulatory jurisdiction over the
business activities of any Employer, then, upon that date, no further benefit
payments shall be made to the Participant, or any other person with respect to
the Participant’s participation in this Plan, under any provision or Section of
this Plan, except that, the Participant shall be paid in lump-sum as soon as
administratively practicable after the first (1st) day of January following that
date an amount equal to (i) the amount deferred pursuant to each of his or her
Deferral Agreements, (ii) plus interest on each such amount (adjusted to take
into account all payments described in clause (iii) below) credited separately
at a rate equal to the rate paid on ten (10) year United States Treasury
obligations on each date for which interest is credited, compounded quarterly,
for each Plan Year between the Plan Year to which the Deferral Agreement applies
and the Plan Year in which the act occurs or status is first attained,
inclusive, (iii) minus the amount of all Interim Distributions and any other
payments hereunder.  If the above calculation results in a negative amount, such
amount shall not be collected from, or enforced against the Participant as a
claim by his or her Employer.  This Section 5.1(c) shall be inapplicable with
respect to any Non-Grandfathered Participant.


5.2            Interim Distributions.  A Participant shall be paid the benefits
stated in Paragraph 3 of his or her standard Deferral Agreements on those dates
stated in that paragraph of each such Deferral Agreement (herein referred to as
“Interim Distributions”).  However, no Interim Distribution shall be stated in a
Deferral Agreement or paid to any Participant as a result of the Deferral
Agreement if the Participant is age fifty-five (55) or older on any day during
the Plan Year to which the Deferral Agreement applies.  Except as may be
otherwise specified by the CEO, no Interim Distribution shall be paid to a
Participant on or after the date upon which the Participant or his or her
Designated Beneficiary receives any benefit or payment under any other Section
of this Plan or any other paragraph of his or her Deferral Agreement.  No
Interim Distribution shall be paid in connection with any Deferral Agreement
which does not specifically provide for such benefits.


5.3            Death Benefit.  If a Participant dies on or before the date upon
which he or she is eligible for Retirement, then his or her Designated
Beneficiary, as defined in Section 6.1, shall be paid in a lump-sum as soon as
administratively practicable after the first day of January following his or her
date of death an amount equal to:  (i) the amount deferred pursuant to each of
his or her Deferral Agreements, (ii) plus interest on each such amount (adjusted
to take into account all payments described in clause (iii) below) credited
separately at the rate approved for and applicable to his or her participation
in each Plan Year for which he or she executed accepted Deferral Agreements,
such rates to be compounded quarterly for each Plan Year between the Plan Year
to which the Deferral Agreement applies and the Plan Year in which his or her
death occurs, inclusive, (iii) minus the amount of all Interim Distributions, if
any, received by the Participant or to which the Participant is entitled on or
before the date of his or her death.  If the above calculation results in a
negative amount, such amount shall not be collected from, or enforced against
the Participant as a claim by his or her Employer.


If a Participant dies on or after the date upon which he or she is eligible for
Retirement (as defined in Section 1.9), whether or not he or she has in fact
terminated employment, prior to commencing receipt of benefits, or having
received all benefits, as the case may be, payable in accordance with the duly
authorized Deferral Agreement under this Plan, except as provided under Section
5.4, then his or her Designated Beneficiary, as defined in Section 6.1, shall
receive all benefits, or continue to receive the remaining benefits, as the case
may be, in accordance with that Deferral Agreement.


If the Participant’s Designated Beneficiary receives or is entitled to receive a
benefit hereunder, then no person or persons shall receive or be entitled to
receive any benefit or payment under any other Section or this Plan or under any
Deferral Agreement, notwithstanding any other provision of this Plan or any
Deferral Agreement.


5.4            Pre-Retirement Disability Benefit.  If a Participant suffers a
Disability or becomes Disabled (as defined in Section 1.4A) prior to the date
upon which he or she receives or is entitled to receive a benefit under
Section 5.1 or Section 5.3, then he or she shall be paid by the Employer in a
lump-sum as soon as administratively practicable after the first (1st) day of
January following the Plan Year in which the Disability occurs an amount equal
to:  (i) the amount deferred pursuant to each of his or her Deferral Agreements,
(ii) plus interest on each such amount (adjusted to take into account all
payments described in clause (iii) below) credited separately at the rate
approved for and applicable to his or her participation in each Plan Year for
which he or she executed accepted Deferral Agreements, such rates to be
compounded annually for each Plan Year between the Plan Year to which the
Deferral Agreement applies and the Plan Year in which his or her Disability
occurs, inclusive, (iii) minus the amount of all Interim Distributions, if any,
received by the Participant or to which the Participant is entitled on or before
the date of onset of Disability.  If the above calculation results in a negative
amount, such amount shall not be collected from, or enforced against the
Participant as a claim by his or her Employer.  If the Participant receives or
is entitled to receive a benefit hereunder, then no person or persons shall
receive or be entitled to receive any benefit or payment under any other section
of this Plan or under any Deferral Agreement, notwithstanding any other
provisions of this Plan or any Deferral Agreement.


5.5            Termination of Employment Prior to Retirement or Disability.  If
a Participant terminates employment with his or her Employer, and is not
immediately reemployed by another Employer (or, in the case of a
Non-Grandfathered Participant, by a Subsidiary), prior to death, Disability or
Retirement, then a benefit amount shall be paid to the Participant in a lump-sum
(or, in the case of a Grandfathered Participant, either in a lump-sum or in five
(5) annual installments, at the election of the CEO), payable as soon as
administratively practicable after the first (1st) day of January following his
or her date of termination (and anniversaries thereof in case of installments),
which amount equals (i) the amount deferred pursuant to each of his or her
Deferral Agreements, (ii) plus interest on each such amount (adjusted to take
into account all payments described in clause (iii) below) credited separately
at a rate equal to the rate on ten (10) year United States Treasury obligations
on each date for which interest is to be credited, compounded quarterly, for
each Plan Year between the Plan Year to which the Deferral Agreement applies and
the Plan Year in which the termination occurs, inclusive, (iii) minus the amount
of all Interim Distributions, if any, received by the Participant or to which
the Participant is entitled on or before the date of his or her termination.  If
the above calculation results in a negative amount, such amount shall not be
collected from, or enforced against the Participant as a claim by his or her
Employer.  If the Participant receives or is entitled to receive a benefit
hereunder, then no person or persons shall then or thereafter receive any
benefit or payment under any other Section of this Plan or any Deferral
Agreement, notwithstanding any other provision of this Plan or any Deferral
Agreement.


5.5A         Termination of Employment Under TPPS:V Prior to Retirement or
Disability.  If a Participant terminates employment with his or her Employer
under the BellSouth Corporation Transition Payment Plan for Senior Management:
Voluntary (“TPPS:V”) during calendar year 2006, prior to death, Disability or
Retirement, the Participant shall be permitted to make a new payment election
with respect to the Participant’s Plan benefits to have his or her entire Plan
benefit paid as if the Participant’s termination of employment constituted a
Retirement for all purposes of the Plan.  Each Participant who elects to
participate in TPPS:V, and who terminates employment under the provisions of
TPPS:V and satisfies all requirements of TPPS:V, will be deemed to have made
this new payment election with respect to his or her NQDIP
benefits.  Notwithstanding anything to the contrary in this Plan, the new
payment election described above shall in no event change payment elections with
respect to benefits that otherwise would have been paid in 2006, or to cause
payments to be made in 2006.  No new payment election may be made pursuant to
this Section 5.5A after December 31, 2006.


5.5B         Termination of Employment Under Change in Control Severance
Plan.  A Participant (i) who as of his or her termination of employment has not
satisfied the age and service requirements for Retirement, (ii) who will be
treated under the Change in Control Severance Plan as having satisfied such
requirements upon terminating employment under the circumstances specified
therein, and (iii) who elects on or before December 31, 2006, to be covered
under these terms, shall be deemed to have made a new payment election to have
his or her entire Plan benefit paid as if the Participant’s termination of
employment constituted a Retirement for all purposes of the
Plan.  Notwithstanding anything to the contrary in this Plan, no such election
made after December 31, 2006, shall be valid and the new payment election
described above shall in no event change the terms of payment with respect to
benefits that otherwise would have been paid in 2006, or to cause payments to be
made in 2006.


5.5C         Termination of Employment Under Executive Severance Agreement.  A
Participant who has an Executive Severance Agreement with BellSouth and (i) who
as of his or her “Termination Date” (as defined in the Executive Severance
Agreement) has not satisfied the age and service requirements for Retirement,
(ii) who will be treated under the Executive Severance Agreement as having
satisfied such requirements upon terminating employment under the circumstances
specified therein, and (iii) who elects on or before December 31, 2006, to be
covered under these terms, shall be deemed to have made a new payment election
to have his or her entire Plan benefit paid as if the Participant’s termination
of employment constituted a Retirement for all purposes of the
Plan.  Notwithstanding anything to the contrary in this Plan, no such election
made after December 31, 2006, shall be valid, and the new payment election
described above shall in no event change the terms of payment with respect to
benefits that otherwise would have been paid in 2006, or to cause payments to be
made in 2006.


5.5D         Transfer of Employment to YP Holdings LLC (“YPH”)     On April 7,
2012, AT&T reached an agreement to sell its Advertising Solutions (AS) business
to Cerberus Capital Management, L.P. pursuant to an agreement entitled the
“Purchase Agreement by and between AT&T Inc. and Congo Buyer LLC” (the
“Agreement”). Participants in the AS unit who leave AT&T employment and transfer
to employment with  YPH as part of the closing of the transaction  (hereinafter
referred to as  a “YP Participant”) will have their actual period of employment
at YPH included as Net Credited Service for purposes of this Plan, up to a
maximum of four years.  The closing of the transaction described in the
preceding sentence shall be hereinafter referred to as the “Closing.”  The Net
Credited Service (maximum four years) will be counted to determine if a
Participant meets the eligibility for a Retirement event (described in Section
1.9) and Retirement Benefit (described in Section 5.1).  The YPH service will
not be used for any other purpose in the Plan.


Furthermore, if a YP Participant’s employment with YPH is involuntarily
terminated (other than for “cause”) by YPH, as determined by the Plan
Administrator, within the four year period immediately following the Closing,
then additional service will be credited under the Plan so that the YP
Participant will be deemed to have met the eligibility for a Retirement event
(described in Section 1.9) and Retirement Benefit (described in Section
5.1).  For purposes of clarity, if a YP Participant voluntarily terminates his
employment with YPH or is involuntarily terminated for “cause” from YPH, as
determined by the Plan Administrator, within the four year period immediately
following the Closing, the additional service with YPH to be recognized under
the Plan shall cease as of the date of such termination from YPH.  Finally, a YP
Participant’s age upon his actual termination of employment (separation from
service) from YPH will be used to determine the participant’s eligibility for
Retirement (section 1.9) and a Retirement Benefits (Section 5.1) under the Plan.


For purposes of the paragraph above, “cause” shall mean (A) the refusal or
willful material failure to perform the YP Participant’s lawful responsibilities
to YPH; (B) the refusal or willful material failure to follow or carry out any
reasonable, lawful, material direction from YPH; (C) any material breach of
fiduciary obligation on the part of the YP Participant or that otherwise could
reasonably be expected to have a materially adverse effect upon the business,
interests or reputation of YPH; (D) the conviction of the YP Participant of, or
plea by him of nolo contendere to, any felony; (E) the YP Participant has
breached any applicable non-competition, non-solicitation or confidentiality
agreements or provisions that results in material harm to YPH; or (F) the
commission of fraud, embezzlement, or theft by the YP Participant.




In addition, in compliance with the requirements of Code Section 409A, YP
Participants will not experience a termination of employment (separation of
service) under the Plan, and therefore will not be eligible to commence their
benefits under the Plan, until such time as they incur a termination of
employment (separation from service) from YPH.


The preceding amendment only applies to benefits for certain participants that
were not considered “grandfathered” under the Section 409A rules and does not
apply to any benefits or participants that were “grandfathered” under Section
409A.


5.6            Distributions to Code Section 409A Specified
Employees.  Notwithstanding any provision of this Plan to the contrary, with
respect to any Non-Grandfathered Participant who is a “specified employee” for
purposes of Code Section 409A, no payment of any portion of the
Non-Grandfathered Participant’s benefit amount which is occasioned by the
Non-Grandfathered Participant’s separation from service shall be made before the
date that is six (6) months after the date of such Participant’s separation from
service.




ARTICLE 6


MISCELLANEOUS


6.1            Beneficiary Designation.  If a Participant dies and, on the date
of his or her death, any benefit or benefits remain to be paid to the
Participant under the terms and conditions of this Plan, the remaining benefit
or benefits shall be paid to that person or persons designated by the
Participant (“Designated Beneficiary”) on the form provided from time to time to
the Participant by his or her Employer in accordance with the Deferral
Agreement.  If the Designated Beneficiary dies prior to completion of all
payments under the Deferral Agreement, the estate of the Designated Beneficiary
shall be paid by the Employer in a lump-sum as soon as administratively
practicable after the first (1st) day of January following the year in which the
Designated Beneficiary died.  The amount of the lump-sum will be equal to (i)
the amount deferred pursuant to each of the Participant’s Deferral Agreements,
(ii) plus interest on each such amount (adjusted to take into account all
payments described in clauses (iii) and (iv) below) credited separately at the
rate approved for and applicable to the Participant’s participation in each Plan
Year from which he or she executed accepted Deferral Agreements, such rates to
be compounded quarterly for each Plan Year between the Plan Year to which the
Deferral Agreement applies and the Plan Year in which the Designated
Beneficiary’s death occurs, inclusive, (iii) minus the amount of all Interim
Distributions, if any received by the Participant or Designated Beneficiary,
(iv) minus the Retirement benefits paid to the Participant or Designated
Beneficiary pursuant to the Deferral Agreement(s).  If the above calculation
results in a negative amount, such amount shall not be collected from, or
enforced against the estate of the Designated Beneficiary.  If no Designated
Beneficiary has been chosen by the Participant or if the Designated Beneficiary
is not living on the date of the Participant’s death, the estate of the
Participant shall be paid by the Employer in a lump-sum as soon as
administratively practicable after the first (1st) day of January following the
year in which the Participant died.  The amount of the lump-sum shall be
determined in the manner described previously in this Section 6.1.


6.2            Obligations of Employers Not the Obligations of BellSouth.  The
duties and obligations of each Employer hereunder are several but not joint,
each Employer is only liable to its own employees who are Participants
hereunder, and BellSouth is not liable for the actions, omissions, duties or
obligations of any other Employer hereunder.


6.3            Recalculation Events; Treatment of this Plan under Applicable
Federal Income Tax Laws.  With respect to Grandfathered Participants, the
adoption and maintenance of the Plan is strictly conditioned upon (i) the
applicability of Code Section 451(a) to the Participant’s recognition of gross
income as a result of his or her participation, (ii) the fact that Participants
will not recognize gross income as a result of participation in this Plan until
and to the extent that benefits are received, (iii) the applicability of Code
Section 404(a)(5) to the deductibility of the amounts paid to Participants
hereunder, (iv) the fact that an Employer will not receive a deduction for
amounts credited to any accounting reserve created as a result of this Plan
until and only to the extent that benefits are paid, and (v) the inapplicability
of Parts 2, 3, and 4 of Title I of ERISA to this Plan by reason of the
exemptions set forth in ERISA Sections 201(a), 301(a) and 401(a) and Part 1 of
ERISA by reason of the exemption set forth in Section 2520.104-23 of applicable
United States Department of Labor regulations.  If the Internal Revenue Service,
the Department of Labor or any court determines or finds as a fact or legal
conclusion that any of the above conditions is untrue and issues or intends to
issue an assessment, determination, opinion or report stating such, or if the
opinion of the legal counsel of BellSouth based upon legal authorities then
existing is that any of the above assumptions is incorrect, then, if the CEO so
elects within one year of such finding, determination, or opinion, a
Recalculation Event shall be deemed to have occurred.


If a Recalculation Event occurs under this Section 6.3, Section 6.4, or any
other Section of this Plan, then each Grandfathered Participant who has not
attained the age of fifty-five (55) years on the date on which the CEO takes
official action to elect the occurrence of a Recalculation Event shall
thereafter be paid benefits in accordance with the election made irrevocably in
connection therewith in the Deferral Agreement.  For each such Grandfathered
Participant the amount of Retirement benefit stated in the Deferral Agreement
shall be recalculated and restated using a rate of interest equal to the rate of
interest on ten (10) year United States Treasury obligations on each date upon
which interest should have been or will be calculated, compounded quarterly,
instead of the interest rate assumed in originally calculating the benefit, as
referenced in Section 4.2.


Notwithstanding anything to the contrary contained in this Plan or a Deferral
Agreement, the benefits payable with respect to any Participant who shall have
either (i) attained the age of fifty-five (55) years or (ii) died, on or prior
to the date on which the CEO takes official action to elect the occurrence of a
Recalculation Event under either Sections 6.3 or 6.4 of this Plan, shall not be
recalculated and restated in the manner described in such Sections or in any
other way affected by such action.  If such Participant or Designated
Beneficiary receives or is entitled to receive a benefit as result of the
occurrence of a Recalculation Event, then no person or persons shall receive or
be entitled to receive any benefit or payment under any other Section of this
Plan or under any Deferral Agreement, notwithstanding any other provision of
this Plan or the Deferral Agreement.


This Section 6.3 shall be inapplicable with respect to any Non-Grandfathered
Participant.


6.4            Changes in the Internal Revenue Code of 1954.  With respect to
Grandfathered Participants, the adoption and maintenance of this Plan also is
strictly conditioned upon the existence and continuation of the percentage tax
rates for corporations stated in Section 11(b) of the Internal Revenue Code of
1954, as amended through August 13, 1981 but not thereafter (the “1954
Code”).  In particular, the adoption and maintenance of this Plan is strictly
conditioned upon the rate of tax stated in Section 11(b)(5) of the 1954 Code,
that is, “46 percent of so much of the taxable income as exceeds $100,000.”  If
(1) 1954 Code Section 11(b) is deleted or amended or a surtax or other addition
to tax is imposed and, as a result thereof, the rate of federal income tax
imposed on taxable income of corporations in excess of One Hundred Thousand
Dollars ($100,000) is reduced below such rate in effect immediately before
reduction and is less than forty percent (40%), (2) a tax is imposed by the
federal government on income, sales, consumption, or the value of goods and
services which is not currently contained in the Code, or (3) the Code is
amended or restated so extensively that in the opinion of the legal counsel of
BellSouth the tax treatment of this Plan to the Employer has materially changed
to the detriment of the Employer, then, if the CEO so elects within one year
after the enactment of the legislation causing such event, a Recalculation Event
shall be deemed to have occurred and a benefit will be payable only as described
in Section 6.3.


This Section 6.4 shall be inapplicable with respect to any Non-Grandfathered
Participant.


6.5            Governing Law.  This Plan and the Deferral Agreements shall be
construed in accordance with the laws of the State of Georgia to the extent such
laws are not preempted by ERISA.


6.6            Successors, Mergers, Consolidations.  The terms and conditions of
this Plan and each Deferral Agreement shall inure to the benefit of and bind
BellSouth, the other Employers, the Participants, their successors, assigns, and
personal representatives.  If substantially all of the assets of any Employer
are acquired by another corporation or entity or if an Employer is merged into,
or consolidated with, another corporation or entity, then the obligations
created hereunder and as a result of the Employer’s acceptance of Deferral
Agreements shall be obligations of the successor corporations or entity.


6.7            Discharge of Employer’s Obligation.  The payment by the Employer
of the benefits due under each and every Deferral Agreement to the Participant
or to the person or persons specified in Section 6.1 discharges the Employer’s
obligations hereunder, and the Participant has no further rights under this Plan
or the Deferral Agreements upon receipt by the appropriate person of all
benefits.  In addition, (i) if any payment is made to a Participant or his or
her Designated Beneficiary with respect to benefits described in this Plan from
any source arranged by the Employer including, without limitation, any fund,
trust, insurance arrangement, bond, security device, or any similar arrangement,
such payment shall be deemed to be in full and complete satisfaction of the
obligation of the Employer under this Plan and the Deferral Agreements to the
extent of such payment as if such payment had been made directly by the
Employer; and (ii) if any payment from a source described in clause (i) above
shall be made, in whole or in part, prior to the time payment would be made
under the terms of this Plan and the Deferral Agreement, such payment shall be
deemed to satisfy the Employer’s obligation to pay Plan benefits beginning with
the benefit which would next become payable under the Plan and the Deferral
Agreement and continuing in the order in which benefits are so payable, until
the payment from such other source is fully recovered.  In determining the
benefits satisfied by a payment described in clause (ii), Plan benefits, as they
become payable, shall be discounted to their value as of the date such actual
payment was made using an interest rate equal to the valuation interest rate for
deferred annuities as last published by the Pension Benefit Guaranty Corporation
prior to the date of such actual payment.  If the benefits which actually become
payable under this Plan, after applying the discount described in the preceding
sentence, are less than the amount of the payment(s) described in clause (ii),
any such shortfall shall not be collected from or enforced against the
Participant as a claim by the Employer.


6.8            Social Security and Income Tax Withholding.  Each Participant
agrees as a condition of participation hereunder that his or her Employer may
withhold federal, state, and local income taxes and Social Security taxes from
any distribution or benefit paid hereunder.


6.9            Notice; Delivery of Deferral Agreement.  Any notice required to
be delivered hereunder and any Deferral Agreement is properly delivered to the
Employer when personally delivered to, or actually received from the United
States mail, postage prepaid, by Executive Compensation and Benefits Group, Room
13J08, BellSouth Corporation, 1155 Peachtree Street, N.E., Atlanta,
Georgia  30309-3610, or at such other address as the Plan Administrator shall
prescribe from time to time.


6.10          Nature of Obligations Created Hereunder.  The Participants agree
as a condition of participation hereunder that:


(a)            Participants have the status of general, unsecured creditors of
the Employer and the Plan and the Deferral Agreements constitute the mere
promise by the Employer to make benefit payments in the future;


(b)            nothing contained in this Plan or any Deferral Agreement shall
create or be construed to create a trust of any kind between BellSouth, any
Employer, and any Participant;


(c)            benefits payable, and rights to benefits under, this Plan and
Deferral Agreements may not be anticipated, sold, assigned (either at law or in
equity), transferred, pledged, encumbered or subject to attachment, garnishment,
levy, execution or other legal or equitable process.


The Plan is intended to be unfunded for purposes of ERISA and the Code.


6.11          No Modification of Employment Agreement.  Neither this Plan nor
any Deferral Agreement constitutes a modification of any employment agreement
which may exist between the Participant and the Participating Company employing
the Participant, and no right to continued employment is created by this Plan or
the Deferral Agreement.


6.12          Liability of Employers for Individual Participants Employed by
More than One Employer; Applicability of Deferral Agreement Filed with One
Employer to Subsequent Employers.  Any Deferral Agreement which is timely
executed and delivered to an Employer shall be effective to defer Compensation
earned by the Participant from that Employer or any other Employer during the
period in which the Deferral Agreement is effective.  The execution and delivery
of a Deferral Agreement by a Participant constitutes an election by the
Participant to defer Compensation earned from any Employer under the terms of
this Plan.  A Participant who timely executes and delivers a Deferral Agreement
to one Employer and who subsequently transfers to another Employer or otherwise
terminates employment and becomes employed by another Employer shall have the
Compensation which is paid to him or her by both Employers reduced under the
terms of the Deferral Agreement and this Plan as if the transfer or termination
and reemployment had not occurred.  The Employer which accepts an executed,
timely delivered Deferral Agreement is liable to the Participant for all
benefits which may be payable under, and as a result of, that Deferral Agreement
notwithstanding the transfer of a Participant to or from another Employer, or
the termination and reemployment of a Participant by another Employer.  If a
Participant timely executes and delivers Deferral Agreements to more than one
Employer, each Employer is singly and not jointly liable for the Deferral
Agreement or Deferral Agreements which it accepted.  Any provision of this Plan
which refers to a benefit or payment which is payable as a result of more than
one (1) Deferral Agreement shall be construed to apply only to the Deferral
Agreements delivered by that Participant and accepted by each separate Employer
of that Participant, and not to all Deferral Agreements executed and timely
delivered by one Participant or all Participants to all Employers, each Deferral
Agreement which incorporates the terms of this constituting a separate
contractual obligation of a single Employer.


6.13          Savings Clause.  In the event any provision of the Plan shall be
held illegal or invalid for any reason, the illegality of invalidity shall not
affect the remaining parts of the Plan, and the Plan shall be construed and
enforced as if the illegal or invalid provision had not been included.


6.14          Plan to Comply with Code Section 409A.  Notwithstanding any
provision to the contrary in this Plan, each provision of this Plan shall be
interpreted to permit the deferral of compensation and the payment of deferred
amounts in accordance with Code Section 409A and any provision that would
conflict with such requirements shall not be valid or enforceable.





 
 

--------------------------------------------------------------------------------

 

Exhibit A


DEFERRAL AGREEMENT
FOR THE BELLSOUTH NONQUALIFIED DEFERRED INCOME PLAN




1.           Amount of Deferral.  I, _______________, hereby agree to
participate in the BellSouth Nonqualified Deferred Income Plan (“Plan”).  I have
read the Plan in its entirety and agree to its terms and conditions, which are
incorporated herein by reference. Pursuant to the terms of the Plan, I elect to
defer from my compensation to be paid to me in Plan Year ____ the sum of
_________________ Dollars.  I understand that my Compensation which ordinarily
would be paid to me in that Plan Year will be reduced by the amount of my
deferral, and that such reduction will be made only from my gross monthly
salary, not from any bonus or incentive award which may be payable to me.


2.           Retirement Benefits.  In consideration for my deferral, my Employer
shall pay to me the following benefits on the dates specified, if I am entitled
to these benefits under the terms and conditions of the Plan:


3.           Interim Distributions.  In consideration for my deferral, my
Employer shall pay to me the following benefits on the dates specified, if I am
entitled to these benefits under the terms and conditions of the Plan:


4.           Recalculation Event.  If a Recalculation Event applicable to me
occurs, my Employer shall pay to me benefits in an amount determined in
accordance with the terms and conditions of paragraph 6.3 of the Plan paid in
accordance with the terms elected below.  The undistributed balance of the
recalculated amount will continue to accumulate at the reduced rate specified in
paragraph 6.3 of the Plan.


 
-
Recalculated amount paid in a LUMP-SUM in the year following the Recalculation
Event.



 
-
Recalculated amount paid in FOUR ANNUAL PAYMENTS beginning in the year following
the Recalculation Event.



 
-
Recalculated amount paid in SAME NUMBER of payments beginning on the same date
as specified in paragraph 2 of this Agreement.



(All amounts are to be paid as soon as administratively practicable after the
first of the specified year.)


5.           Election Irrevocable.  This election is irrevocable after November
30 immediately preceding the Plan Year to which this Agreement pertains.



6.           Primacy of Plan.  I recognize that I am entitled to benefits
hereunder and that this Agreement is subject to the terms and conditions of the
Plan.




Participant:                                                                      
Accepted by Employer:


_______________________________       _________________________________
Name (Print)                                                                   
 Name of Employer


_______________________________       By:______________________________
Signature                                                                       
  Its: ______________________________
Title
_______________________________       _________________________________
Date                                                                                  
Date




 
 
 

 


 
 
 

--------------------------------------------------------------------------------

 

Exhibit B


DEFERRAL AGREEMENT
FOR THE BELLSOUTH NONQUALIFIED DEFERRED INCOME PLAN
(For Deferral of Lump-Sum Payments)




THIS AGREEMENT is made this ___ day of ____________, 19__, by and between
___________________ (the “Company”) and _____________________ (the “Employee”);




W I T N E S S E T H:


WHEREAS, the Employee may separate from service with the Company under the terms
of an eligible separation plan or arrangement sponsored by the Company
(hereinafter, the “Separation Plan”); and


WHEREAS, the BellSouth Nonqualified Deferred Income Plan (the “Plan”) permits
the Employee to elect irrevocably to defer a portion of the lump-sum separation
allowance to which he may become entitled thereunder, and the Employee desires
to make such deferral;


NOW, THEREFORE, it is mutually agreed as follows:


1.


PLAN PROVISIONS CONTROL


The Plan, including all terms, conditions, restrictions and limitations
contained therein, is hereby incorporated by reference and made a part of this
Agreement for all purposes.   The terms and conditions applicable to the plan
year of the Plan in which the Employee separates from service shall apply to
deferrals hereunder.  In interpreting the Plan for purposes of this Agreement,
the lump-sum separation allowance payable under the Separation Plan shall not be
included in the Employee’s “Compensation Rate” as that term is used in the Plan.


2.


CONDITIONAL DEFERRAL


The deferral election contained herein shall be irrevocable by the Employee upon
its submission to the Company but shall be expressly conditioned upon the
Employee’s separation from service under the Separation Plan.  If the Employee
does not separate from service under the Separation Plan, this Agreement shall
be null and void.  Neither the Company’s offering of this deferral opportunity
to the Employee, the Company’s acceptance of the Employee’s deferral election
contained in this Agreement, nor any other provision hereof shall in any way be
construed as conferring upon the Employee any right or entitlement to any
payment under the Separation Plan.


3.


DEFERRAL ELECTION(S)


(a)           Subject to the Plan’s limitations, the Employee hereby irrevocably
elects to defer from the lump-sum separation allowance payable under the
Separation Plan __________________________ Dollars ($__________).*


*NOTE:                      Amount may not exceed __% of the sum of your current
annual base
salary and lump-sum awards received in the previous twelve (12) months.


YES _______                                           NO _______


(b)           The Employee hereby irrevocably elects to defer from the lump-sum
separation allowance payable under the Separation Plan the dollar amount by
which any election of deferrals from base salary under the Plan for the plan
year of the Plan in which the Employee separates from service has not been
satisfied by the time the Employee separates.




YES _______                                           NO _______


Such amounts shall be subject to the terms of the original Deferral
Agreement to which they relate.


I understand that the lump-sum separation allowance payable under the Separation
Plan which would otherwise have been paid to me will be reduced by the amount of
my deferral(s).


4.


RETIREMENT BENEFITS


In consideration of my deferral described in section 3(a) above, if any, the
Company shall pay to me the following benefits on the dates specified, if I am
entitled to these benefits under the terms and conditions of the Plan:


Any distributions attributable to deferral(s) under Schedule B of the Plan shall
be made beginning on _____________ in _____ annual payments.


5.


INTERIM DISTRIBUTIONS


In consideration for my deferral described in section 3(a) above, if any, the
Company shall pay to me the following benefits on the dates specified, if I am
entitled to these benefits under the terms and conditions of the Plan:


6.


RECALCULATION EVENT


If a Recalculation Event occurs, the Company shall pay to me benefits in an
amount determined in accordance with the terms and conditions of paragraph 6.3
of the Plan paid in accordance with the terms elected below.  The undistributed
balance of the recalculated amount will continue to accumulate at the reduced
rate specified in paragraph 6.3 of the Plan.


 
●
Recalculated amount paid in a lump-sum as soon as administratively practicable
after the first day of the year following the date of the Recalculation Event.



 
●
Recalculated amount paid in four annual payments beginning as soon as
administratively practicable after the first day of the year following the date
of the Recalculation Event.



 
●
Recalculated amount paid in same number of payments beginning on the same date
as specified in paragraph 4 of this Agreement.





IN WITNESS WHEREOF, the Company has caused this Agreement to be executed in its
corporate name by a duly authorized officer, and the Employee has hereunto set
his hand, as of the date set forth above.


EMPLOYEE:                                                                THE
COMPANY:


___________________________   ___________________________________
Name (Print)                                                      Name of
Company


___________________________   By: ________________________________
Signature                                                      
           Signature

                                                                           
___________________________________
                       Title

